Citation Nr: 1440307	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis, left wrist, secondary to service-connected arthritis, left index finger with left index mallet deformity.

2.  Entitlement to a rating in excess of 10 percent for arthritis, left index finger with left index mallet deformity.  


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board previously remanded the issue of entitlement to a rating in excess of 10 percent for arthritis, left index finger with left index mallet deformity in July 2011 and March 2012 for additional development.  That issue now returns to the Board for further appellate consideration.  

Separately, the RO denied service connection for arthritis, left wrist, in a November 2012 rating decision.  The Veteran filed a timely appeal, and the appeal of the service connection issue was combined with the Veteran's existing appeal.  

The Veteran testified at a March 2011 Travel Board hearing before the undersigned; a transcript of the hearing is associated with the claims file.  

Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals additional relevant documents located in Virtual VA and VBMS, including additional pertinent evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  As the claim is being remanded for further development, it is not necessary to seek a waiver of AOJ review of the newly submitted evidence.   

The Veteran has submitted evidence indicating arthritis of the left thumb.  If the Veteran wishes to seek service connection for left thumb arthritis, he should do so by filing a claim with the RO.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of entitlement to service connection for left wrist arthritis, secondary to service-connected left index finger arthritis, remand is necessary to provide the Veteran with an examination for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2012 VA examination is inadequate for rating purposes as it failed to address whether the Veteran's service-connected left index finger arthritis aggravates (permanently makes worse) his non-service-connected left wrist arthritis.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

Regarding the issue of entitlement to a rating in excess of 10 percent for left index finger arthritis, remand is necessary to ensure compliance with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the July 2011 and March 2012 remands, the Board requested an opinion or examination addressing possible neurological impairment of the left index finger.  Such an opinion or examination has still not been provided.  Additionally, as the Board noted in the July 2011 remand, the AOJ should, upon readjudication, consider and address whether a separate rating is warranted for any neurological impairment and whether the criteria for referral for an extra-schedular rating have been met.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of treatment for the claimed conditions and associate them with the claims file.  Document all efforts in the claims file and provide the Veteran and his representative with appropriate notice as necessary.  

2.  After any additional treatment records are associated with the claims file, but whether or not additional records are obtained, request an opinion by an appropriately qualified VA examiner who has not previously examined or treated the Veteran regarding his left wrist arthritis and provide the examiner access to the claims file.  If an examination is necessary prior to providing the requested opinions, such examination should be arranged.  The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or higher) that left wrist arthritis is permanently worsened beyond its natural progression by left index finger arthritis.  If so, provide an opinion as to the extent of the worsening.  

The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.  

3.  After any additional treatment records are associated with the claims file, but whether or not additional records are obtained, and either in conjunction with or separately from the opinion requested in paragraph two, schedule the Veteran for an examination to assess the severity of his service-connected arthritis, left index finger with left index finger mallet deformity, to specifically include any neurological manifestations, and provide the examiner access to the claims file.  The examiner must specify in the report that the claims file was reviewed.  The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

4.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, implement corrective procedures.  

5.  After completing the above development and any other indicated development, readjudicate the claims, to include consideration of whether a separate rating is warranted for neurological impairment of the left index finger, and whether the criteria for referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have been met.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

